        Case 3:16-cv-02256-DRD Document 334 Filed 12/11/20 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO
             Transmittal of Abbreviated Record to the Court of Appeals


DATE:     December 11, 2020

DC #:    16-2256 (DRD) / SECOND AMENDED NOTICE OF APPEAL
Related USCA Case #: 19-2201

APPEAL FEE PAID:              YES            NO     X

CASE CAPTION:                 Confederación Hípica de Puerto Rico, Inc. et al
                               v. Confederación de Jinetes Puertorriqueños, Inc. et al


IN FORMA PAUPERIS:            YES     _      NO     X __

MOTIONS PENDING:              YES            NO __X_ _

NOTICE OF APPEAL FILED BY:                   Defendants

APPEAL FROM:                  Opinion and Order entered on 10/05/2020, and
                              Order entered on 10/28/2020

SPECIAL COMMENTS:             Electronically filed documents

INDEX OF DOCUMENTS INCLUDED AS THE RECORD ON APPEAL:

DOCUMENTS:


Docket Entries   329, 332, and 333




I HEREBY CERTIFY that the enclosed documents contained herein are the pleadings as described above
and constitute the abbreviated record on appeal in the case.


                                                            MARIA ANTONGIORGI-JORDAN
                                                            Clerk of the Court


                                                            S/ Mildred Concepción
                                                            Mildred Concepción
                                                            Deputy Clerk


s/c: CM/ECF Parties, Appeals Clerk
